IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

MICHAEL BAVARO, derivatively
on behalf of VANDA
PHARMACEUTICALS, INC.,

Plaintiff,

Civil Action No. 19-1701-CFC
Vv.

MIHAEL H. POLYMEROPOULOS,
M.D., JAMES KELLY, GIAN
PIERO REVERBERI, H. THOMAS
WATKINS, MICHAEL F. COLA,
RICHARD W. DUGAN, VINCENT
J. MILANO, and KENNETH BATE,

 

 

Defendants,
and
VANDA PHARMACEUTICALS,
INC.,
Nominal
Defendant.
MEMORANDUM ORDER

The claims in this stockholder derivative action are, to use Plaintiff's words,
“premised on the same facts” that underlie the derivative action styled Williams v.
Polymeropoulos, No. 1:19-cv-04293-FB-LB (E.D.N.Y.) that was filed in the

Eastern District of New York months before this action was filed. D.I. 20 at 20.
Defendants have moved to transfer this case to the Eastern District where, in
addition to the Williams case, there is a pending class action suit (Gordon v. Vanda
Pharm. Inc., No. 1:19-cv-01108-FB-LB (E.D.N.Y.)). Plaintiff's allegations in this
case arise out of the same underlying facts alleged in the Gordon case. Compare
D.I. 1 Ff 231-315 (alleging false and misleading statements and omissions
concerning Fanapt), and id. JJ 316-383 (alleging false and misleading statements
and omissions concerning Hetlioz), and id. J§ 384—405 (alleging false and
misleading statements and omissions concerning tradipitant) with Amended
Complaint, Gordon, No. 1:19-cv-01108-FB-LB, D.I. 29 FJ 233-317 (alleging false
and misleading statements and omissions concerning Fanapt), and id. J] 318-385
(alleging false and misleading statements and omissions concerning Hetlioz), and
id. J] 386-407 (alleging false and misleading statements and omissions concerning
tradipitant). Defendants have moved in the alternative for a stay of this case
pending the resolution of the Gordon case.

I will deny Defendants’ motion without prejudice and instead sua sponte
stay this case pending the resolution of the Williams case. Plaintiff admits that the
facts underlying Williams and this case are identical. Williams was filed first;
staying this case will simplify the issues in question and promote judicial

economy; and Plaintiff will suffer no prejudice as a result of the stay.
Accordingly, a stay is justified. See Husqvarna AB v. Toro Co., 2016 WL
5213904, at *1 (D. Del. Sept. 20, 2016).

In the event the Williams case is resolved before the Gordon case,
Defendants can refile their motion.

Wherefore, this 18th day of February 2020, IT IS HEREBY ORDERED that
Defendants’ motion to transfer or, in the alternative, stay proceedings (D.I. 14) is
DENIED and the case is STAYED pending the resolution of Williams v.

Polymeropoulos, No. 1:19-cv-04293-FB-LB (E.D.N.Y.).

United States Pistrict Judge
